*708CONCURRING OPINION OF
FREAR, C.J.
I will add a little to the foregoing. As pointed ont in Hawaii Land Co. v. Lion F. Ins. Co., 13 Haw. 164, the proximate cause cannot be determined solely by abstract or scientific reasoning on causal relations or solely by reasoning by analogy from 'the law of torts. This is an action of contract and what is the proximate cause depends on the intention of the parties as shown by the contract construed in the light of circumstances and it is a matter of considerable importance what the cause insured against is 'and what the excepted cause is. It is immaterial within certain limits whether the order of the board of health was strictly legal or not or whether, if the board or the Territory were suable in tort, they would he liable to any of the parties injured. It is also immaterial for the purposes of this case whether the property first set on fire without the condemned area consisted of valuable buildings of innocent third parties or of mere heaps of rubbish. In cases of this kind the first of two alleged causes may be the proximate cause although there is no physical connection between the two and the second is set in motion merely to prevent the anticipated consequences of the operation of the first. Eor instance, in Insurance Co. v. Boon, 95 U. S. 117, in which the risk was fire and the exception invasion or usurped power (not merely directly or indirectly by invasion but “by means of” invasion), the rebel forces were attacking the city when the commander of the Union forces ordered an officer to destroy the military stores to prevent them from falling into the hands of the enemy. The officer destroyed them by setting fire to the city hall in which they were stored and the fire spread from one building to another until the insured building was burned — all before the enemy entered the city. It was held that. the invasion, not the order of the commander, nor the act of the officer in destroying by burning rather than in some other way, was the proximate cause and that the loss therefore was within the exception and the insurance company not liable. See also cases cited in that case. In one of them, in which the captain *709burned bis ship to prevent her capture by the public enemy, it was held that the fire was caused by the enemy. If it had been caused by the captain, there could have been no recovery. Similarly, where a captain threw overboard a quantity of¿ money to prevent its falling into the hands of the enemy. In such cases the immediate act or cause is regarded as done or occasioned ex justa causa and the more remote is considered as the causa cau-sans which set in motion the agency that contributed to the destruction or which created the necessity for the immediate act or cause.
In the present case we must assume as a fact that in pursuance of the order of the board the buildings in the condemned area were to be burned and 'also that they were to be burned at that time. If that required the burning of the three outside buildings in order to prevent the spread of the fire -to another section of the city, the order was the proximate cause of such burning, if such burning vras for that nurpose. That of course would be true if the outside buildings were burned for that purpose after instead of before the condemned buildings were set on fire. They could be burned before as well as after for that purpose. That is, assuming that the fire department would have acted under the order of the board if it had burned the condemned buildings at that time without first burning the outside buildings and that such outside buildings and another section of the city would probably have been burned by the spread of the fire, the order of the board could be considered the proximate cause of the burning of the outside buildings if they were burned separately either before or after the firing of the condemned buildings in order to prevent such spread of fire. Thus it cannot be said as matter of law that the burning of the outside buildings by the fire department was an intervening independent self-operating efficient cause and it was error to direct a verdict on that theory.